               IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


LONNIE REED; MARY ELIZABETH       )
REED; and REBELSBYDESIGNUSA.      )
COM LLC, d/b/a CLUB REWACO USA, )
                                  )
                      Plaintiffs, )
                                  )
vs.                               )             Case Number CIV-20-37-C
                                  )
HAROLD SCHMITZ and REWACO         )
SPEZIALFAHRZEUGE GMBH,            )
                                  )
                      Defendants. )

                      MEMORANDUM OPINION AND ORDER

      In 2018, Plaintiffs entered into an Importer Agreement with Defendant Rewaco, a

German corporation, to become the exclusive U.S. distributor of Defendants’ three-

wheeled motor vehicles called trikes. Plaintiffs claim that they were fraudulently induced

into signing the Importer Agreement and that the trikes they purchased were defective.

Relying on a forum selection clause in the Importer Agreement, Defendants seek

dismissal of Plaintiffs’ Complaint based on the doctrine of forum non conveniens. In the

alternative, Defendants seek dismissal based on a separate forum selection clause

contained in documents other than the Importer Agreement they argue were incorporated

by reference. Defendants also argue that dismissal based on lack of personal jurisdiction

is warranted. Because the Court finds the forum selection clause located in the Importer

Agreement to be dispositive, it is unnecessary to consider the other arguments raised by

Defendants.
       Because Defendants argue for enforcement of a forum selection clause that

dictates proper forum in a foreign country, the Court must first determine if the forum

selection clause is enforceable. See Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping

Corp., 549 U.S. 422, 423 (2007) (noting Court may bypass questions of subject-matter

and personal jurisdiction, when a foreign forum may be the appropriate forum). If so,

under the holding of Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Texas,

571 U.S. 49, 60 (2013), the Court must dismiss the action under the common law

doctrine of forum non conveniens. In reaching its decision on the validity of the forum

selection clause, the Court may consider not only the allegations of the Complaint but

also affidavits and other evidence offered by the parties. See Martinez v. Bloomberg LP,

740 F.3d 211, 216 (2d Cir. 2014).

       Forum selection clauses “are prima facie valid and should be enforced unless

enforcement is shown by the resisting party to be ‘unreasonable’ under the

circumstances.” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972). “[T]he

forum clause should control absent a strong showing that it should be set aside.” Id. at

15. Plaintiffs do not dispute this is the governing law. Nor do Plaintiffs dispute that the

Importer Agreement they signed contains a forum selection clause that requires this

dispute be litigated in Germany. Rather, Plaintiffs argue the clause cannot be enforced

because it was obtained by fraud. Specifically, Plaintiffs assert that they directly told

Defendants during the negotiations prior to entering the Importer Agreement that they

would not agree to the forum selection clause found at § 16 of the Importer Agreement.

                                            2
Plaintiffs argue they were assured that section had been removed from the document they

signed.

       In their Reply challenging Plaintiffs’ arguments of fraud, Defendants note that it is

undisputed that Plaintiffs signed the Importer Agreement including the forum selection

clause and that Plaintiffs admit the Importer Agreement was emailed to them earlier in

the day prior to signing.        Defendants assert this establishes Plaintiffs had ample

opportunity to read the document. Defendants direct the Court to Nowka v. West, 1919

OK 367, 186 P. 220 where the Oklahoma Supreme Court* stated:

       “Where the means of knowledge are at hand and equally available to both
       parties, and the subject of purchase is alike open to their inspection, if the
       purchaser does not avail himself of these means and opportunities, he will
       not be heard to say that he has been deceived by the vendor’s
       misrepresentations.”

(citation omitted). Plaintiffs’ argument that the signed Importer Agreement had been

surreptitiously changed is unsupportable on the undisputed facts. Exhibit G to Plaintiffs’

Response is purportedly the document they sent to Defendants. That document ends at

§ 13 which is entitled “Settlement of the Distribution Relationship.” (See Dkt. No. 26, p.

36.) However, the version of the Importer Agreement signed by Plaintiffs ends with §17

which is entitled “Salvatorial Clause.” (See Dkt. No. 7, p. 30.) The affidavit of Plaintiff

Lonnie Reed makes clear that he is an experienced businessman with decades of

experience in marketing and development of franchises. To find that he would not notice



       * In arguing the validity or invalidity of the forum selection clause, the parties both rely
on Oklahoma law. The Court will do the same.

                                                3
these differences and investigate further before signing the document strains belief.

These facts cannot support a claim of fraud. As the Oklahoma Supreme Court noted in

Sokolosky v. Tulsa Orthopaedic Assocs., Inc., Pension Tr. for Emp., 1977 OK 46, 566

P.2d 429, 431, where the truth or falsity of the alleged misrepresentation could have been

ascertained with reasonable diligence, a claim for fraud will not lie. Additionally, this

was not a negotiation between a sophisticated business entity and an innocent consumer.

The evidence before the Court makes clear that the parties were of equal bargaining

power when negotiating the terms of the Importer Agreement. “Generally, one who signs

an agreement without full knowledge of its terms might be held to assume the risk that he

has entered a one-sided bargain.” (internal citation and quotation omitted). Been v. O.K.

Indus., Inc., 495 F.3d 1217, 1237 (10th Cir. 2007). In short, the Court finds Plaintiffs

cannot support their heavy burden of showing the forums selection clause was procured

by fraud. Thus, the Court finds the forum selection clause is valid and enforceable and

under the holding of Atlantic Marine, this action must be dismissed.

      For the reasons set forth herein, Defendants’ Special Appearance and Motion to

Dismiss (Dkt. No. 7) is GRANTED. This matter is DISMISSED without prejudice. A

separate judgment will issue.

      IT IS SO ORDERED this 3rd day of April 2020.




                                            4
